Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing The Law Office of Stephen E. Rounds 1544 York Street, Suite 110 Denver, Colorado USA 80206 Tel. 303.377.6997 Fax 303.377.0231 sercounsel@msn.com Admin. Office T 307.856.4 sra@wyoming.com December 17, 2007 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Attn: Re: Kevin Stertzel Tatonka Oil and Gas, Inc. File No. 0-50190 Form 10-KSB for Fiscal Year Ended October 31, 2006 Filed February 14, 2007 Form 8-K Filed November 2, 2006 (New Pacific Ventures) SEC Comment Letter dated May 17, 2007: Comment 10 Supplemental Information  Audit Firm Memo on Business Combination Accounting Dear Mr. Stertzel: We are securities counsel to the registrant. On its behalf, we are filing as supplemental information a memo (dated February 9, 2007) from the registrants audit firm (De Leon & Company, P.A.). It is our understanding that the memo is relevant to (i) the registrants accounting of the transaction between Tatonka Oil and Gas Company, Inc., and the registrant (formerly New Pacific Ventures, Inc.), as a straight acquisition instead of a reverse acquisition; and (ii) staff comment number 10 (and 12, 13 and 15, which relate to the principal comment number 10). The memo is provided in advance of a conference call between the staff, the undersigned, the registrants chief financial officer, and Julio De Leon, audit firm principal. If you have any questions or need further information regarding the attached, please advise. Thank you. /s/Stephen E. Rounds cc: Tatonka Oil and Gas, Inc. De Leon Y Company, P.A.
